By the Court.
In a declaration against tbe drawer of a bill of exchange, it is doubtless necessary to set forth with precision tbe time when tbe bill was presented for payment, tbat it may appear tbat tbe payee has used due diligence; and upon a demurrer, it would be ill without it: So it would in every special assumpsit, without a consideration set forth; but tbe want of certainty in either case is curable by a verdict. — As there can be no promise in law without a consideration, it shall be intended, wben tbe jury have found tbe promise, tbat a consideration was proved. So, as there can be no promise raised against tbe drawer of a bill, unless tbe payee has used due diligence to obtain tbe money of tbe drawee, and has failed, it shall be intended, if tbe promise is found, tbat there was proof of due diligence used, and tbat tbe bill was presented in due season, though tbe averment in tbe declaration be only, as in this case, tbat it was presented soon after it was received.
Tbe order, however, in this case, does not appear to be in nature, or within tbe reason of a bill of exchange; it is not expressed for value received, nor averred to have been in *404extinguishment of an antecedent debt or duty; and was but a mere authority to receive the money of Backus.
And as the money has not in fact been paid, whether the order has ever been presented or not, the original promise of the defendant to pay the bounty, or see it paid, still remains in force, and, being set forth in this declaration, is sufficient to warrant the judgment, independent of any transactions relative to the order.